DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Claims 1 and 6-13 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sonokawa et al. (US 2012/0202152 A1) in view of Inasaki et al. (US 2018/0356730 A1) or Mizuno et al. (US 2017/0123315 A1).
Regarding claims 1 and 7-11, Sonokawa et al. teach a lithographic printing plate precursor (material; see abstract, claims, examples and [0001 & 0025]) comprising: an image recording layer [0056] on a hydrophilic support [0140-0143], wherein the image-recording layer includes a polymer particle including addition polymerization resin  (microcapsule [0109] containing binder polymer having a hydrophilic group i.e. 
    PNG
    media_image1.png
    58
    136
    media_image1.png
    Greyscale
or   
    PNG
    media_image2.png
    64
    142
    media_image2.png
    Greyscale
  meeting the limitation of Formula A-3 and crosslinkable group [0090-0097 ] having a particle size from 0.01 to 3.0 µm) ; an infrared absorber (infrared absorbent agent [0059-0067]), a polymerization initiator (radical polymerization initiator; [0068-0085]), a polymerizable compound ( radical polymerizable compound; [0087-0089]) and binder polymer (ammonium group-containing polymer; [0127-0128]). Sonokawa et al. teach a protective layer (overcoat layer) containing inorganic stratiform compounds [0027-0045]. Sonokawa et al. teach a method for producing a lithographic printing plate comprising: exposing the lithographic printing plate precursor in an image shape and forming an exposed portion and a non-exposed portion and removing the non-exposed portion by supplying at least one of printing ink or dampening water [0144-0151].
Sonokawa et al. do not explicitly teach the image-recording layer comprises a radical production aid as instantly claimed. However, it is well-known feature to include a radical production aid (e.g. borate compound) in an image recording layer (image-forming layer) of a lithographic printing plate ( see paragraphs [0211-0231, 0280 and 0282] & claims of  Inasaki et al. or see claims and paragraph [0209] of Mizuno et al.). Inasaki et al. and Mizuno et al. teach the radical production aid (borate compound) contributes to improvement of the printing resistance in lithographic printing plates. Therefore, it would have been obvious to one of ordinary skill in the art to include a radical production aid (borate compound) as taught by Inasaki et al. or Mizuno et al. to the image-forming layer of Sonokawa et al.  in view improving printing resistance and other development characteristics.
Examiner notes claim 1 recites product by process language, “the crosslinking structure is a constituent unit formed by the polymerization of a polyfunctional ethylenically unsaturated compound." The polymerization of a polyfunctional ethylenically unsaturated compound is not a positive recitation in claim 1.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the crosslinking structures of Sonokawa et al. and the instant claims are considered the same.  Applicants are reminded that the instant claimed invention is to a product and not a process. 
Claims  1, 6-8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2006/0199097 A1) in view of Inasaki et al. (US 2018/0356730 A1) or Mizuno et al. (US 2017/0123315 A1).
Regarding claims 1, 6-8, 10, 11 and 13, Oda et al. teach a lithographic printing plate precursor (see abstract, claims, examples and [0026-0034]) comprising: an image recording layer [0035] on a hydrophilic support [0228-0262], wherein the image-recording layer includes a polymer particle ( microcapsule; [0188-0189]) including addition polymerization resin  (binder polymer having a hydrophilic group i.e. 
    PNG
    media_image1.png
    58
    136
    media_image1.png
    Greyscale
 Formulas 1 and 4 in [0095]) meeting the limitation of Formula A-3 and crosslinking structure  [0096-0103]) ; an infrared absorber [0039], a polymerization initiator [0058], a polymerizable compound [0079] and binder polymer ( see examples). Oda et al. teach a protective layer on the image-recording layer [0295]. Oda et al. teach a method for producing a lithographic printing plate comprising: exposing the lithographic printing plate precursor in an image shape and forming an exposed portion and a non-exposed portion and removing the non-exposed portion by supplying at least one of printing ink or dampening water ( examples and claim 7).
Oda et al. do not explicitly teach the image-recording layer comprises a radical production aid as instantly claimed. However, it is well-known feature to include a radical production aid (e.g. borate compound) in an image recording layer (image-forming layer) of a lithographic printing plate ( see paragraphs [0211-0231, 0280 and 0282] & claims of  Inasaki et al. or see claims and paragraph [0209] of Mizuno et al.). Inasaki et al. and Mizuno et al. teach the radical production aid (borate compound) contributes to improvement of the printing resistance in lithographic printing plates. Therefore, it would have been obvious to one of ordinary skill in the art to include a radical production aid (borate compound) as taught by Inasaki et al. or Mizuno et al. to the image-forming layer of Oda et al. in view improving printing resistance and other development characteristics.
Examiner notes claim 1 recites product by process language, “the crosslinking structure is a constituent unit formed by the polymerization of a polyfunctional ethylenically unsaturated compound." The polymerization of a polyfunctional ethylenically unsaturated compound is not a positive recitation in claim 1.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the crosslinking structures of Oda et al. and the instant claims are considered the same.  Applicants are reminded that the instant claimed invention is to a product and not a process.
Claims  1, 6-8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wariishi  (US 2016/0361914 A1) in view of Inasaki et al. (US 2018/0356730 A1) or Mizuno et al. (US 2017/0123315 A1).
Regarding claims 1, 6-8, 10, 11 and 13, Wariishi teaches a lithographic printing plate precursor (see abstract, claims, examples and [0003]) comprising: an image recording layer on a hydrophilic support [0316-0320], wherein the image-recording layer [0022-0024] includes a polymer particle ( particulate shape polymer compound; [0187]) including addition polymerization resin  having a hydrophilic group  and crosslinking structure ( polymerizable group) i.e.  Table on pages 16-26 i.e. P-6, P-7 ( when m1 is 2) and/or  P-13 meeting the limitation of Formulas A-3 or A-4 ; an infrared absorber [0111], a polymerization initiator [0124], a polymerizable compound [0142] and binder polymer ( see [0153] &  examples). Wariishi teaches a protective layer on the image-recording layer [0322]. Wariishi teaches a method for producing a lithographic printing plate comprising: exposing the lithographic printing plate precursor in an image shape and forming an exposed portion and a non-exposed portion and removing the non-exposed portion by supplying at least one of printing ink or dampening water ( examples and claim 19).
Wariishi does not explicitly teach the image-recording layer comprises a radical production aid as instantly claimed. However, it is well-known feature to include a radical production aid (e.g. borate compound) in an image recording layer (image-forming layer) of a lithographic printing plate ( see paragraphs [0211-0231, 0280 and 0282] & claims of  Inasaki et al. or see claims and paragraph [0209] of Mizuno et al.). Inasaki et al. and Mizuno et al. teach the radical production aid (borate compound) contributes to improvement of the printing resistance in lithographic printing plates. Therefore, it would have been obvious to one of ordinary skill in the art to include a radical production aid (borate compound) as taught by Inasaki et al. or Mizuno et al. to the image-forming layer of Wariishi in view improving printing resistance and other development characteristics.
Examiner notes claim 1 recites product by process language, “the crosslinking structure is a constituent unit formed by the polymerization of a polyfunctional ethylenically unsaturated compound." The polymerization of a polyfunctional ethylenically unsaturated compound is not a positive recitation in claim 1.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the crosslinking structures of Wariishi and the instant claims are considered the same.  Applicants are reminded that the instant claimed invention is to a product and not a process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sonokawa et al. (US 2012/0202152 A1) or Oda et al. (US 2006/0199097 A1) or Wariishi  (US 2016/0361914 A1) as applied to claim 1 above as evidenced by Shimazu et al. (US 2003/0104307 A1).
Although neither Sonokawa et al. or Oda et al. or Wariishi explicitly teach removing the none-exposed portion by supplying a developer having a pH of 2 or higher and 11 or lower as instantly claimed, it is commonly known that lithographic printing plate are produced either on-press with a printing ink and/or dampening water or off-press with a developer as evidenced by Shimazu et al. ( see abstract claims and [0016 and 0045]).  Therefore, one of ordinary skill in the art would understand that the lithographic printing plate of Sonokawa et al. Oda et al. or Wariishi is mere design choice. 
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicant respectfully submits that the cited arts Sonokawa, Inasaki, and Mizuno, either taken alone or in combination, at least fails to disclose the foregoing feature. Specifically, on page 4 of the Office Action, the Examiner asserted that the crosslinkable group provided in paragraphs [0090]-[0097] of Sonokawa corresponds to the crosslinking structure of the present application. In detail, paragraph [0091] of Sonokawa stated that “due to the crosslinkable function group, crosslinkage is formed between the polymer molecules to facilitate curing.” Sonokawa further elaborated in paragraph [0092] that “as the crosslinkable functional group, an ethylenically unsaturated group, for example, a (meth)acryl group, avinyl group or an allyl group or an epoxy group is preferred.” Sonokawa further listed out in paragraph [0097] that ethylenically unsaturated group and epoxy group are examples of the crosslinkable function group. Nevertheless, these crosslinkable function groups are not being polymerized yet and thus are not “constituent unit formed by the polymerization of a poly polyfunctional ethylenically unsaturated compound.” As such, Applicant deems the crosslinkable group of Sonokawa is not analogous to the crosslinking structure of the present application. On the other hand, other cited arts Inasaki and Mizuno cannot cure the deficiencies of Sonokawa. Based on the foregoing, Applicant respectfully submits that the cited arts Sonokawa, Inasaki, and Mizuno, either taken along or in combination, at least fail to disclose the feature of “the crosslinking structure is a constituent unit formed by the polymerization of a polyfunctional ethylenically unsaturated compound” recited in the amended claim 1. Therefore, the amended claim 1 is novel and stands non-obvious over the cited arts Sonokawa, Inasaki, and Mizuno.
A) Examiner respectfully disagrees. Claim 1 recites product by process language, “the crosslinking structure is a constituent unit formed by the polymerization of a polyfunctional ethylenically unsaturated compound." The polymerization of a polyfunctional ethylenically unsaturated compound is not a positive recitation in claim 1.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the crosslinking structures of Sonokawa et al. and the instant claims are considered the same.  Applicants are reminded that the instant claimed invention is to a product and not a process. Therefore, the rejection is maintained.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Wariishi et al. (US 2019/0344556 A1; see abstract, claims and examples) disclose a lithographic printing plate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722